DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 was considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of An apparatus comprising: a refresh address control circuit comprising: a shift register configured to store a plurality of previously-sampled row addresses corresponding to respective rows of memory cells and to receive a new sample row address corresponding to a first row of memory cells, wherein, in response to a sampling signal, the shift register is configured to provide an indication of a row hammer attack in response to detection of a match between the new sample row address and one of the plurality of previously-sampled row addresses; and an address scrambler circuit configured to receive the indication of the row hammer attack and the new sample row address, wherein the address scrambler circuit is further configured to perform first and second sets of logical operations on a first subset of bits of the new sample row address to provide a first subset of bits of a victim row address corresponding to a second row of memory cells physically adjacent to the first row of memory cells, wherein the address .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MIDYS ROJAS/           Primary Examiner, Art Unit 2133